COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:       Western International Gas & Cylinders, Inc. v. H&H Land, L.P.

Appellate case number:     01-21-00514-CV

Trial court case number: 2019-43321

Trial court:               333rd District Court of Harris County

       Appellant, Western International Gas & Cylinders, Inc. (“Western”), sued appellee, H&H
Land, L.P. (“H&H), for a judgment declaring the parties’ rights under three commercial leases.
The trial court granted a summary judgment for H&H. On appeal, this Court reversed and
remanded for further proceedings. The Court denied en banc reconsideration.
       Western has filed an “Emergency Motion for Injunction and Stay,” in which it complains
that H&H has since “subvert[ed] this Court’s jurisdiction over the subject matter of this appeal
by rushing to terminate the leases at issue and evict Western from the subject property before this
Court issues its mandate.” Western complains that H&H’s actions will render the appeal moot
and that Western cannot enforce this Court’s holding until the mandate issues. Western requests
additional relief that it must first seek at the trial court level.
      Because appellant’s motion demonstrates good cause to expedite issuance of the
mandate, we grant the motion and direct the clerk of this Court to issue the mandate
immediately. See TEX. R. APP. P. 18.1(c).
       It is so ORDERED.

Judge’s signature:     /S/ Sherry Radack
                      Acting individually


Date: December 9, 2022